Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
)

Wood Lake Nursing & Rehabilitation ) Date: March 19, 2007
Center, )
)

Petitioner, ) Docket No. C-04-83

) Decision No. CR1577
v. )
)
Centers for Medicare & Medicaid )
Services. )
)

DECISION

Petitioner, Wood Lake Nursing & Rehabilitation Center, violated 42 C.F.R. §§ 483.25(k)!
(Tag F 328) and 483.75 (Tag F 490) on August 15, 2003. A total per instance civil
money penalty (PICMP) of $10,000 is reasonable in this case.

I. Background

Petitioner is a 120-bed facility located in West Palm Beach, Florida. Petitioner is
certified for participation in the Medicare Program as a skilled nursing facility (SNF) and
in the state Medicaid program as a nursing facility (NF). On August 15 and 16, 2003, the
Florida Agency for Healthcare Administration (the state agency) conducted a complaint
survey of Petitioner’s facility and concluded that Petitioner was not in substantial
compliance with five participation requirements. On August 25, 2003, the Centers for

' All references are to the revision of the Code of Federal Regulations (C.F.R.) in
effect at the time of the surveys, unless otherwise indicated.

> This is a “Tag” designation that refers to the part of the State Operations Manual
(SOM), Appendix PP, “Survey Protocol for Long Term Care Facilities,” “Guidance to
Surveyors” that pertains to the specific regulatory provision allegedly violated.
2

Medicare & Medicaid Services (CMS) notified Petitioner of the alleged noncompliance
based on the survey completed on August 16, 2003, and that remedies including a PICMP
of $10,000,? a denial of payment for new admissions (DPNA) effective November 16,
2003, and termination effective February 16, 2004, would be imposed. The state agency
conducted a revisit survey of Petitioner’s facility on September 23, 2003, and found
Petitioner in substantial compliance with participation requirements effective that date.
Thus, the DPNA and termination remedies were never effectuated. CMS notified
Petitioner that the $10,000 PICMP was due by letter dated November 4, 2003.

On November 21, 2003, Petitioner requested a hearing through counsel. The request for
hearing was received at the Departmental Appeals Board (DAB), Civil Remedies
Division (CRD) on December 2, 2003, and assigned to me for hearing and decision on
December 17, 2003. On January 7, 2004, CMS moved to dismiss Petitioner’s request for
hearing pursuant to 42 C.F.R. § 498.70(c), on grounds that the request for hearing was not
timely filed. Petitioner filed a response to the motion to dismiss on January 14, 2004. On
February 9, 2004, I denied the CMS motion to dismiss finding that the 60-day period for
filing an appeal ran from Petitioner’s receipt of the CMS notice of November 4, 2003,
and that the November 21, 2003 request for hearing was timely filed.

A hearing was conducted in this case on June 21 and 22, 2004, in West Palm Beach,
Florida. CMS offered CMS exhibits (CMS Exs.) | through 44, which were admitted as
evidence. CMS exhibits 45 through 48 were previously marked as evidence and
exchanged but not offered at hearing by CMS. Transcript (Tr.) at 15-17. Petitioner
offered Petitioner’s exhibits (P. Exs.) 1 through 8, which were admitted as evidence.*
Petitioner’s exhibit 9 was marked as evidence but not admitted. Tr. at 31-38. Post-
hearing, CMS moved that the February 20, 2004 deposition of Faith Thomas be admitted
as evidence. Petitioner did not oppose the CMS motion and the February 20, 2004
deposition of Faith Thomas is admitted as P. Ex. 10.5

> The PICMP in the amount of $10,000 was divided between two tags such that
$5000 of the PICMP was for Tag F 328 and $5000 of the PICMP was for Tag F 490.
CMS Ex. 43.

* In its “Notice of Post Hearing Issues and Motion for Leave to Offer Exhibit”
filed on July 26, 2004, CMS withdrew its continuing objection to the admissibility of
P. Exs. 7 and 8, the deposition and testimony of Michael Ball, on grounds of prejudice
and inability to cross-examine. CMS also waived the remedy I offered to subpoena Mr.
Ball and elicit testimony at a supplemental hearing.

° Petitioner called Faith Thomas as a witness at hearing and CMS objected because
(continued...)
3

At the hearing, CMS called as a witness Surveyor Sandra Pearce, RN (Registered Nurse),
who participated in the survey of Petitioner’s facility. Petitioner called the following
witnesses: Billie Brock, RN; Steven Selznick, DO (Doctor of Osteopathy); Faith
Thomas, LPN (Licensed Practical Nurse); and Reginald Eldridge, Petitioner’s former
Administrator.

CMS submitted its post-hearing brief (CMS Br.) on October 1, 2004 and its reply brief
(CMS Reply) on November 8, 2004. Petitioner submitted its post-hearing brief (P. Br.)
on October 7, 2004 and its reply brief (P. Reply) on November 10, 2004.

II. Discussion
A. Findings of Fact

The following Findings of Fact are based upon the exhibits admitted. Citations to exhibit
numbers related to each Finding of Fact may be found in the Analysis Section of this
decision if not indicated here.

1. Petitioner’s nursing procedure manual is consistent with the standard of care for
tracheostomy care and suctioning.

2. Facts related to Tag F 328 concerning Resident 1:

a. Resident | had a tracheostomy.

*(...continued)
Petitioner had failed to produce Nurse Thomas’ prior written statement as required by the
Prehearing Order. Petitioner agreed to provide the deposition post-hearing for CMS to
review and on June 24, 2004, Petitioner submitted the deposition marked as P. Ex. 10.
On July 26, 2004, CMS moved that Nurse Thomas’ deposition be admitted into evidence
and marked as either CMS Ex. 47 or P. Ex. 10. I directed at hearing that if the deposition
was offered as evidence it was to be marked and admitted as P. Ex. 10. Tr. at 238, 287.
However, on August 2, 2004, a letter was issued by my office directing that if CMS chose
to offer the deposition it should be marked as the next CMS exhibit. Thus, the cause for
CMS’s alternate suggestion for marking is my fault. I resolve the dilemma in favor of my
original direction and the deposition is admitted in the record as P. Ex. 10.
4

b. On August 15, 2003, no obturator could be located in the resident’s
room.

c. Petitioner’s care of Resident | was not consistent with the standard of
care for tracheostomy care and suctioning.

3. Facts related to Tag F 328 concerning Resident 2:
a. Resident 2 had a tracheostomy.
b. No obturator could be located in Resident 2’s room on August 15, 2003.

c. LPN Michael Ball failed to wash his hands prior to performing
tracheostomy care and suctioning for Resident 2 on August 15, 2003.

d. On August 15, 2003, LPN Michael Ball failed to perform the following
procedures prior to performing tracheal suctioning on Resident 2: instruct
Resident 2 to cough and take several deep breaths; hyper-oxygenate
Resident 2 by increasing oxygen saturation through the oxygen delivery
device or manual resuscitator bag (ambu bag); open the suction kit using
sterile technique; perform a respiratory assessment (heart rate, respiration
rate, breath sound, cough effort, and sputum production) before initiation of
tracheal suctioning; and auscultate (examine by listening with or without a
stethoscope) the lungs.

e. On August 15, 2003, LPN Michael Ball failed to follow the standard of
care when performing tracheal suctioning in that he: failed to hold the
suction catheter in a hand that remained sterile; suctioned while inserting
the catheter; and suctioned for 35 seconds.

f. Petitioner’s care of Resident 2 was not consistent with the standard of
care for tracheostomy care and suctioning.

4. Facts related to Tag F 328 concerning Resident 3:
a. Resident 3 had a tracheostomy.

b. No obturator could be located in Resident 3’s room on August 15, 2003.
5

c. LPN Jeanette Bazile did not, prior to tracheostomy suctioning on August
15, 2003, perform a respiratory assessment on Resident 3, did not ask
Resident 3 to cough or do deep breathing to oxygenate Resident 3, did not
hyper-oxygenate Resident 3 by using an ambu bag, did not keep one hand
sterile during tracheal care, and cross-contaminated items from one hand to
another.

d. Petitioner’s care of Resident 3 was not consistent with the standard of
care for tracheostomy care and suctioning.

5. Facts related to Tag F 490:

a. A respiratory services company that had provided most tracheostomy
care and suctioning at Petitioner’s facility left the facility on August 12,
2003.

b. An in-service training conducted on August 12, 2003 was attended by
only 16 members of Petitioner’s staff and did not cover hands-on-training
or demonstrations of proper tracheostomy care and suctioning. Tr. at 256,
269; CMS Ex. 12; CMS Ex. 44, at 11.

c. On August 13, 2003, the Omni Care Pharmacy provided a respiratory
therapist who came to the facility to assess the tracheostomy patients, but
not to train staff in proper tracheostomy care and suctioning.

d. On August 13, 2003, a durable medical equipment provider came to the
facility to provide training on respiratory equipment, to inventory
tracheostomy supplies, and to ensure that the needed supplies were on hand,
but did not provide training in proper tracheostomy care and suctioning.

e. On August 14, 2003, Dr. Blake, a pulmonologist, visited the
tracheostomy residents but he did not assess staff’s ability to deliver proper
tracheostomy care and suctioning.

f. Petitioner’s Administrator did not ensure that his nursing staff received
training necessary to ensure that they delivered tracheostomy care and
suctioning consistent with the standard of care for such services, thereby
depriving three residents of the quality of care they required.
6

g. Petitioner was not administered in a manner that enabled it to use its
resources effectively and efficiently to attain or maintain the highest
practicable physical, mental, and psychosocial well-being of each resident. .

B. Conclusions of Law

Il. Petitioner’s request for hearing was timely and I have jurisdiction. Order, dated
February 9, 2004.

2. Petitioner violated 42 C.F.R. § 483.25(k) (Tag F 328) on August 15, 2003.
3. Petitioner violated 42 C.F.R. § 483.75 (Tag F 490) on August 15, 2003.
4. The immediate jeopardy determination is not subject to my review in this case.

5. A total PICMP of $10,000, $5,000 for Tag F 328 and $5,000 for Tag F 490, is
reasonable.

C. Issues
The issues in this case are:

Whether there is a basis for the imposition of an enforcement
remedy; and,

Whether the remedy imposed is reasonable.

The State agency cited Petitioner with five deficiencies in the Statement of Deficiencies
(SOD) dated August 16, 2003. However, the Parties agreed in their Joint Statement of
Issues Presented, filed March 5, 2004, that only two deficiencies are at issue before me:
the alleged violations of 42 C.F.R. § 483.25(k) (F Tag 328) and 42 C.F.R. § 483.75 (F
Tag 490); and the PICMP related to those alleged deficiencies. See also Petitioner’s
Prehearing Brief at 1-2; CMS Prehearing Brief at 3.

D. Applicable Law
Petitioner is a long-term care facility participating in the federal Medicare program as a

SNF and in the state Medicaid program as a NF. The statutory and regulatory
requirements for participation by a long-term care facility are found at sections 1819 and
1

1919 of the Act and at 42 C.F.R. Part 483. Sections 1819 and 1919 of the Act vest the
Secretary with the authority to impose remedies, including a DPNA and CMPs, against a
long-term care facility for the failure to comply substantially with federal participation
requirements.

Pursuant to the Act, the Secretary has delegated to CMS and the states the authority to
impose remedies against a long-term care facility that is not complying substantially with
federal participation requirements. Facilities that participate in Medicare may be
surveyed on behalf of CMS by state survey agencies in order to determine whether the
facilities are complying with federal participation requirements. 42 C.F.R. §§ 488.10-
488.28, 488.300-488.335. Pursuant to 42 C.F.R. Part 488, CMS may impose a CMP or a
PICMP against a long-term care facility when a state survey agency concludes that the
facility is not complying substantially with federal participation requirements. 42 C.F.R.
§§ 488.406, 488.408, 488.430. The regulations in 42 C.F.R. Part 488 also give CMS a
number of other remedies that can be imposed if a facility is not in compliance with
Medicare requirements. /d. Pursuant to 42 C.F.R. § 488.301, “[i]mmediate jeopardy
means a situation in which the provider’s noncompliance with one or more requirements
of participation has caused, or is likely to cause, serious injury, harm, impairment, or
death to a resident.” (emphasis in original). Further, “[s]ubstantial compliance means a
level of compliance with the requirements of participation such that any identified
deficiencies pose no greater risk to resident health or safety than the potential for causing
minimal harm.” /d. (emphasis in original).

The regulations specify that a CMP that is imposed against a facility on a per day basis
will fall into one of two ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The upper
range of CMPs, of from $3,050 per day to $10,000 per day, is reserved for deficiencies
that constitute immediate jeopardy to a facility’s residents, and, in some circumstances,
for repeated deficiencies. 42 C.F.R. §§ 488.438(a)(1)(i), (d)(2). The lower range of
CMPs, from $50 per day to $3,000 per day, is reserved for deficiencies that do not
constitute immediate jeopardy but either cause actual harm to residents, or cause no actual
harm, but have the potential for causing more than minimal harm. 42 C.F.R.

§ 488.438(a)(1)(ii). There is only a single range of $1,000 to $10,000 for a PICMP,
which applies whether or not immediate jeopardy is present. 42 C.F.R. §§
488.408(d)(1)(iv), 488.438(a)(2).

The Act and regulations make a hearing before an ALJ available to a long-term facility
against whom CMS has determined to impose a CMP. Act, section 1128A(c)(2); 42
C.F.R. §§ 488.408(g); 498.3(b)(13). The hearing before an ALJ is a de novo proceeding.
Anesthesiologists Affiliated, et al, DAB CR65 (1990), aff'd, 941 F.2d 678 (8" Cir. 1991).
A facility has a right to appeal a “certification of noncompliance leading to an
enforcement remedy.” 42 C.F.R. § 488.408(g)(1); see also 42 C.F.R. §§ 488.330(e) and
498.3. However, the choice of remedies by CMS or the factors CMS considered when
8

choosing remedies are not subject to review. 42 C.F.R. § 488.408(g)(2). A facility may
only challenge the scope and severity level of noncompliance found by CMS if a
successful challenge would affect the amount of the CMP that could be collected by CMS
or impact upon the facility’s nurse aide training program. 42 C.F.R. §§ 498.3(b)(14) and
(d)(10)(i). CMS’s determination as to the level of noncompliance-“must be upheld unless
it is clearly erroneous.” 42 C.F.R. § 498.60(c)(2). This includes CMS’s finding of
immediate jeopardy. Woodstock Care Center, DAB No. 1726, at 9, 38 (2000), aff'd,
Woodstock Care Center v. Thompson, 363 F.3d 583 (6" Cir. 2003). The DAB has long
held that the net effect of the regulations is that a provider has no right to challenge the
scope and severity level assigned to a noncompliance finding, except in the situation
where that finding was the basis for an immediate jeopardy determination. See, e.g.,
Ridge Terrace, DAB No. 1834 (2002); Koester Pavilion, DAB No. 1750 (2000). Review
of a CMP by an ALJ is governed by 42 C.F.R. § 488.438(e).

When a penalty is proposed and appealed, CMS must make a prima facie case that the
facility has failed to comply substantially with federal participation requirements. “Prima
facie” means that the evidence is “(s)ufficient to establish a fact or raise a presumption
unless disproved or rebutted. Black’s Law Dictionary 1228 (8" ed. 2004). See also,
Hillman Rehabilitation Center, DAB No. 1611, at 8 (1997), aff'd, Hillman Rehabilitation
Center v. U.S. Dept. of Health and Human Services, No. 98-3789 (D.N.J. May 13, 1999).
To prevail, a long-term care facility must overcome CMS’s showing by a preponderance
of the evidence. Batavia Nursing and Convalescent Center, DAB No. 1904 (2004);
Batavia Nursing and Convalescent Inn, DAB No. 1911 (2004); Emerald Oaks, DAB No.
1800 (2001); Cross Creek Health Care Center, DAB No. 1665 (1998).

E. Analysis
1, Petitioner violated 42 C.F.R. § 483.25(k).
The general quality of care standard established by 42 C.F.R. § 483.25, is that:

Each resident must receive and the facility must provide the
necessary care and services to attain or maintain the highest
practicable physical, mental, and psychosocial well-being, in
accordance with the comprehensive assessment and plan of
care.

The regulation specifically requires that each resident receive proper treatment and care
for special services, including tracheostomy care, tracheal suctioning, and respiratory
care. 42 C.F.R. § 483.25(k). The surveyors found, and CMS alleges, that Petitioner
failed in its duty to provide proper treatment and care of three residents referred to as
Resident 1, Resident 2, and Resident 3 who required special services of tracheostomy
9

care, tracheal suctioning, and respiratory care. CMS Ex. 2, at 9. There is no dispute that
each of the three residents had a tracheostomy and none were ventilator dependent. I find
that Petitioner was not in substantial compliance with 42 C.F.R. § 483.25 concerning
Resident 1, Resident 2, and Resident 3.

a. The Standard of Care.

A tracheostomy or tracheotomy’* involves surgically opening a small hole at the throat and
into the trachea or windpipe of an individual. The incision or small hole is a stoma. An
endotracheal tube is inserted through the stoma and into the windpipe using a device
know as an obturator, which fits inside the tube and has a rounded-end that is inserted
into the stoma first, easing insertion of the endotracheal tube. Tracheostomies are
necessary for individuals who cannot draw sufficient air through their mouth and nose,
but does not prevent breathing through the mouth and nose. Endotracheal tubes come in
different sizes in kits with an appropriate sized obturator. Endotracheal tubes do come
out and reinsertion using the obturator is necessary to prevent oxygen deprivation and
hypoxia, which can cause death. Tr. at 46, 73-75, 89-90, 96-99. Individuals with a
tracheostomy require suctioning to remove mucus and maintain an open airway and
failure to do so can cause serious harm or death. Tr. at 90.

On August 12, 2003, Petitioner had four residents with tracheostomies, none of whom
required a ventilator to assist with their breathing. Tracheostomy care, tracheal
suctioning, and respiratory care was provided to the four residents predominantly by a
respiratory therapy company until about 3:00 p.m. on August 12, 2003, when the
company pulled its staff from Petitioner’s facility. Tr. at 253-54. Thereafter, Petitioner’s
staff undertook to provide tracheostomy care, tracheal suctioning, and respiratory care for
the four residents.

Between about 9:45 a.m. and 10:00 a.m. on August 15, 2003, a surveyor from the state
agency, Joe Narkier, arrived at Petitioner’s facility to conduct a complaint survey. Tr. at
262. The complaint involved tracheostomy care at the facility. Tr. at 113. Surveyor
Narkier requested assistance from Surveyor Sandra Pearce and she arrived at the facility
about 6:30 p.m. on August 15 and stayed until about 1:30 a.m. on August 16, 2003, when
the survey team left the facility. Tr. at 88-90. Surveyor Pearce is a RN with experience

with pulmonary, respiratory, and tracheostomy care. Tr. at 81-86. The surveyors
documented their findings in the SOD dated August 16, 2003. CMS Ex. 2. Surveyor

® Referred to by the surveyor and in staff testimony as a “trach” and construed to
include the stoma and endotracheal tube in this case.
10

Pearce testified at the hearing but Surveyor Narkier did not.

The surveyors requested and the Director of Nursing (DON) provided them with a copy
of the facility policy and procedure for tracheostomy suctioning. CMS Ex. 2, at 13.
Surveyor Pearce identified the policy and procedure document she was provided as CMS
Ex. 6.” Tr. at 101. Surveyor Pearce testified that the document does reflect the standard
of care for appropriate tracheostomy care. Tr. at 101. Two methods for tracheal
suctioning are prescribed in CMS Ex. 6: “Open Method” and “Closed Method.” The
“closed-method” is for ventilator-dependent residents. CMS Ex. 6, at 10. None of the
four residents involved in the survey were ventilator-dependent, thus, I need not review
the “closed-method” text. The “open method” or “‘open’ suction technique” is used for
the non-ventilator resident. CMS Ex. 6, at 8. The policy sets out a 29-step procedure.
The procedure requires, among other things, that the person doing suctioning should (not
all the steps are listed here but the number of each step from the policy is used for ease of
reference): (1) verify physician’s order; (6) perform respiratory assessment to include
evaluation of heart rate, respiration rate, breath sounds, cough effort, and sputum
production; (7) instruct the resident to cough and take several deep breaths prior to
suctioning; (8) hyper-oxygenate resident/patient by increasing the oxygen concentration
through the oxygen delivery device or manual resuscitator bag if used; (10) open suction
kit using sterile technique; (12) hold catheter in hand that will remain sterile and attach
end of suction catheter to connecting tubing; (18) suction while withdrawing the catheter
and limit suctioning to 15 seconds; (20) between suctioning instruct resident to take
several slow deep breaths to relieve hypoxia and promote relaxation; (22) auscultate the
resident’s lungs; (24) assess for hypoxemia; and (29) document.

Petitioner argues that its policy and procedure exceeds the nursing home industry standard
and that it should be held responsible to meet the minimum standard only. Tr. at 168; P.
Br. at 13. Petitioner called Steven Selznick, D.O. and qualified him to offer expert
opinions in the area of long-term care and as a medical director for long-term care
facilities. Dr. Selznick opined that the error alleged by Surveyor Pearce regarding
suctioning did not pose harm to the residents involved. Tr. at 54-60. Petitioner did not
specifically elicit Dr. Selznick’s opinion regarding the standard of care for tracheostomies
in long-term care facilities. On cross-examination, Dr. Selznick agreed that tracheostomy
care should be as ordered by the resident’s physician (Tr. at 65); that a nurse should clean
his or her hands before suctioning; and that sterile technique should be used while doing
tracheostomy care (Tr. at 66-67). Dr. Selznick agreed that a resident with a tracheostomy
is at increased risk for infection (Tr. at 65) and that improper suctioning can result in

7 The pages of CMS Ex. 6 are not numbered in the correct order. Tr. at 164. The
document is more sensible when the pages are reordered as follows: 8, 1,9, 10, 11, 12,
13, 14, 5, 2, 4, 6, 3, and 7.
ll
harm (Tr. at 68-77).

Petitioner also called Billie H. Brock, a RN and Vice-President of Risk Management for
the company that managed Petitioner. Petitioner qualified RN Brock as an expert in long-
term patient nursing care. Tr. at 162. Despite my specific request (Tr. at 169-70), RN
Brock never specifically articulated the long-term care standard for tracheostomy care and
suctioning. RN Brock did offer opinions that there are several ways requirements from
the facility policy might be satisfied by a nurse providing tracheostomy care (Tr. at 1 70-
99, 215-19). Ido not find RN Brock’s testimony to be of any probative value regarding
the standard of care for tracheostomy care and suctioning because she never specifically
articulated the standard. She stated that the standard of care may be “somewhat flexible”
(Tr. at 171); and on questioning by counsel for Petitioner, RN Brock responded:

Q In your review of the allegations under Tag F-328,
even assuming the allegations to be accurate, did you —
is there, in your opinion, a failure to comply with
nursing standards and a deficient practice?

A No, not such that harm would come to residents.

Tr. at 199. The response, which garnered no objection, clearly is not responsive and is
equivocal at best. RN Brock did testify that it is not necessarily the standard or practice
to always have an obturator taped to the head of the resident’s bed and that it is the
standard of practice to have a universal obturator on the emergency cart. Tr. at 186.

RN Brock did not explain what is the standard of practice for what to do with the
obturator that came in the particular endotracheal kit that was used for a resident.
Petitioner had admitted as P. Ex. 7, a deposition of LPN Michael Ball, one of the staff
observed by Surveyor Pearce during the survey. LPN Ball testified that, while all
facilities are different, the obturator for a resident is supposed to be over the bed or ina
drawer by the bed. P. Ex. 7, at 28. He also testified that at the time Surveyor Pearce
observed him during the survey, he knew that there was no obturator in the room of the
resident he was suctioning but he believed that one could be found in the respiratory room
or the supply room, and on the crash cart. P. Ex. 7, at 28-30. The February 20, 2004
deposition of LPN Faith Thomas was admitted as P. Ex. 10, post-hearing. In the February
20, 2004 deposition, after LPN Thomas’ memory was refreshed as to what an obturator is,
she testified that one is kept in the emergency box and usually there is one in the
resident’s room. At the hearing before me, LPN Thomas’ testimony was different, she
testified that obturators are usually on the emergency cart. LPN Thomas did not indicate

before me that there should also be an obturator in the room. Tr. at 223. Surveyor Pearce
testified that the standard of care is to have an obturator in the resident’s room, usually
12

taped to the head of the bed. Tr. at 97, 121.

Based upon the evidence presented, I conclude Petitioner’s policy for tracheal suctioning,
open method, specifically pages 8, 1, and 9 of CMS Ex. 6, in that order, does reflect the
standard of care. I reject Petitioner’s argument that the facility policy exceeds the
standard of care and, thus, need not be followed. Surveyor Pearce’s testimony in this
regard was credible. Petitioner has failed to present evidence that is persuasive that there
is some different standard of care. Rather, I observe as a general matter that Petitioner
attempted to use its witnesses to rationalize the deviations from its own policy that were
identified by Surveyor Pearce.

Based on the evidence, I also conclude that it is the standard of practice for the obturator
that came with the endotracheal kit used for a particular resident to be either taped to the
head of the bed or located somewhere in the room of the resident for emergency
reinsertion of the endotracheal tube. My conclusion is based upon the testimony of
Surveyor Pearce; the testimony of Dr. Selznick, and the deposition of LPN Ball. It is
undisputed that each endotracheal kit comes with an appropriately sized obturator that is
used to insert the endotracheal tube for’ a specific resident. Petitioner’s policy entitled
“Tracheostomy Tube Change,” dated 8/03, items 22 and 23 specify that the obturator used
is to be cleaned, dried, and placed in a plastic bag labeled with resident/patient’s name,
date, and room number, and it is to be stored in an area where it is readily accessible in
the event of an emergency. CMS Ex. 6, at 6. Thus, Petitioner’s own policy specifies that
the obturator used to insert the endotracheal tube is to be retained and, thus, belies the
assertion that it is sufficient to have a universal obturator on the crash cart. Petitioner’s
policy does not specify what location is considered to satisfy the requirement that the
obturator be stored in an area readily accessible in the event of emergency, but it is more
reasonable to conclude that the resident specific obturator should be in the resident’s
room where it might be needed, rather than located on a crash cart with the obturators of
other residents.

The surveyors concluded that Petitioner did not ensure that three of four residents,
Residents |, 2, and 3, received the proper treatment for tracheostomy care, tracheal
suctioning and respiratory care. CMS Ex. 2, at 9. The SOD under Tag F 328 includes
many observations and allegations by Surveyor Pearce. However, CMS relies upon two
primary allegations as the grounds for finding a regulatory violation. The CMS case
focuses upon staff failure to follow the standard of care for tracheal suctioning related to
Residents 2 and 3 (CMS Br. at 9-12; CMS Reply at 3-7); and failure of Petitioner to
ensure that obturators were available in the rooms of Residents |, 2, and 3 (CMS Br. at
13-16; CMS Reply at 7-10).

b. Residents |, 2, and 3 did not receive proper treatment and care for
13

the special services of tracheostomy suctioning and care, a violation
42 C.F.R. § 483.25(k).

(1) Resident 2.

The SOD alleges that Surveyor Pearce observed Resident 2 receive tracheostomy care on
August 15, 2003. Prior to suctioning, Surveyor Pearce noted that the tracheostomy was
plugged and the resident was in no respiratory distress. The SOD indicates that Surveyor
Pearce interviewed a LPN on duty on August 15, 2003 at 7:35 p.m. There is no question
that the LPN: interviewed was LPN Ball. Surveyor Pearce noted in the SOD that LPN
Ball told her that he had not done tracheostomy care for approximately a year and that he
only put gauze under a trach since the respiratory service left the facility. The SOD
records that Surveyor Pearce observed LPN Ball perform tracheostomy suctioning from
7:30 p.m. until 8:00 p.m. and 8:40 p.m. to 9:20 p.m., with the resident resting from 8:00
p.m. to 8:40 p.m. It is alleged in the SOD that LPN Ball did not wash his hands prior to
the procedure; he donned two pair of sterile gloves; he inserted the suction catheter,
suctioned as he inserted the catheter and suctioned continuously for 35 seconds; he did
not instruct the resident to take three to five deep breaths before and after suctioning; he
changed suction catheters three times, each time wrapping the used catheter in the outer
pair of gloves and then discarding in the trash can. The surveyor notes in the SOD that
LPN Ball did not clear the catheter tubing with water or normal saline; on each change of
catheter the LPN obtained a new disposable care and cleaning kit, put on new sterile
gloves over the first pair on his hands and continued with suctioning; secretions were
noted by surveyor on the bed linen, the bed-side table, and suction equipment; and during
the third attempt at suctioning the resident began coughing and indicated a need for a
break before tracheostomy cleaning. The surveyor noted that LPN Ball shifted items
from hand-to-hand not maintaining one hand for sterile items; the surveyor did not note
an obturator taped to the head of the bed and LPN Ball could not locate one in the
resident’s room when requested to do so by the surveyor. The surveyor specifically
alleged in the SOD that LPN Ball failed to perform a respiratory assessment, instruct
Resident 2 to cough and take deep breaths prior to suctioning, failed to hyper-oxygenate
the resident, and did not maintain a sterile hand to hold the suction catheter. CMS Ex. 2,
at 9-13.

Surveyor Pearce testified about her observations of LPN Ball’s tracheal care of Resident
2. Tr. at 90-103. Surveyor Pearce, testified that LPN Ball failed to wash his hands prior
to performing tracheal care. Tr. at 91. Further, Surveyor Pearce specifically testified that
LPN Ball failed to perform the following procedures prior to performing tracheal
suctioning: instruct Resident 2 to cough and take several deep breaths; hyper-oxygenate
Resident 2 by increasing oxygen saturation through the oxygen delivery device or manual
resuscitator bag; open the suction kit using sterile technique; perform a respiratory
14

assessment (heart rate, respiration rate, breath sound, cough effort, and sputum
production) before initiation of tracheal suctioning; and auscultate (examine by listening
with or without a stethoscope) the lungs. Tr. at 92-96. Surveyor Pearce also testified to
LPN Ball’s failure to follow the standard of care when performing tracheal suctioning in
that he: failed to hold the suction catheter in a hand that remained sterile; suctioned while
inserting the catheter; and suctioned for 35 seconds. Tr. at 95-96.

In briefing, Petitioner refers to LPN Ball’s testimony in the prior state administrative
hearing where he testified that he did wash his hands prior to starting tracheostomy care
and suctioning on Resident 2. P. Ex. 8, at 5. LPN Ball also asserted in prior testimony
that he did not suction Resident 2 for as long as 35 seconds. P. Ex. 8, at 13. In its
briefing, Petitioner also refers to LPN Ball’s deposition made in preparation for the state
administrative hearing where LPN Ball contends that he suctioned Resident 2 for only 15
to 20 seconds. P. Ex. 7, at 18-19. LPN Ball was not called as a witness at hearing by
Petitioner even though his name was on Petitioner’s witness list filed on January 29,
2004. CMS failed to subpoena LPN Ball to testify at the hearing.* LPN Ball was not
subject to cross-examination before me and I had no opportunity to examine LPN Ball or
to view his demeanor.

I have examined P. Exs. 7 and 8, and I find that LPN Ball was not questioned in detail
and he was not subject to very pointed questioning about his conduct on August 15, 2003.
Rather, LPN Ball was permitted in his prior testimony and deposition to give general
answers and evasive responses. Because LPN Ball’s conduct was at issue, he had cause
to be less than totally forthright in his responses. For example, when asked how LPN
Ball could recall washing his hands prior to doing tracheal care on Resident 2, LPN Ball
replied, “(i)t’s just something I know.” P. Ex. 8, at 21. When asked if he instructed
Resident 2 to take deep breaths before starting tracheal care, LPN Ball responded, “I
don’t remember if I did or didn’t.” P. Ex. 8, at27. During his deposition, LPN Ball
testified it had been four years prior to August 2003 that he did tracheostomy care. P. Ex.
7, at 12. At the state administrative hearing, LPN Ball testified that prior to August 13,
2003, it had been three years and eights months, since January, 2000, when he had last
suctioned a patient. LPN Ball also admitted that on August 13 and 14, 2003, he might
have performed tracheal care that did not include suctioning. P. Ex. 8, at 14-15, 28-30.

* At the hearing, CMS objected to both P. Exs. 7 and 8 on the basis of prejudice
arising from its inability to cross-examine LPN Ball. I gave CMS the opportunity to
subpoena LPN Ball to appear at a supplemental hearing if CMS decided that cross-
examination was necessary. In its motion dated July 26, 2004, CMS waived further
opportunity to subpoena LPN Ball because CMS argued that LPN Ball’s state testimony
and deposition were inaccurate and unpersuasive.
15

LPN Ball admitted that prior to August 13, 2003 when he began to do tracheostomy care
on Resident 2, he had not reviewed any policies or procedures on tracheal care and that he
had never received an orientation or in-service training on tracheal care while working at
Petitioner’s facility. P. Ex. 8, at 15-16, 18. LPN Ball never testified that he performed a
respiratory assessment on Resident 2. P. Ex. 8, at 7-8. When asked if he listened to
Resident 2’s lung sounds or coughing, LPN Ball did not clearly respond and stated:

Well, I went in before, as I mentioned, and he was clear, we
had a good exchange. He didn’t have any respiratory
problems at the time. And he’s very, again he was alert and
oriented and he knows exactly, you know, when he needs
suctioning.

P. Ex. 8, at 7-8. After admitting that it was typical to oxygenate a resident prior to
tracheal care, LPN Ball was asked, “(d)id you oxygenate [Resident 2] prior to doing his
trach care?” LPN Ball responded, “(h)e was on 4 liters [of oxygen] so he was breathing,
you know, he was oxygenated.” P. Ex. 8, at 24. I find LPN Ball’s deposition and
testimony from the state proceeding to be unclear, and evasive. Thus, I find LPN Ball’s
prior testimony and deposition to be of limited probative value and not particularly
persuasive. In contrast, Surveyor Pearce was an eye-witness to what occurred between
LPN Ball and Resident 2. Her testimony is clear, not evasive, and was subject to cross-
examination by Petitioner. There is no indication that Surveyor Pearce had any cause to
fabricate. I find Surveyor Pearce’s testimony to be credible and highly probative.

The tracheal care of Resident 2 provided by LPN Ball did not meet the standard of care.
LPN Ball did not wash his hands or clean them with alcohol solution prior to tracheal
care. LPN Ball did not assess the resident prior to suctioning. LPN Ball did not hyper-
oxygenate the resident. LPN Ball suctioned while he inserted the suction catheter and he
suctioned for an excessive amount of time. LPN Ball did not maintain sterile technique at
all times. The tracheostomy suctioning did not comply with Petitioner’s policy for such
care and did not meet the standard of care.

Surveyor Pearce testified that she observed that Resident 2 experienced some respiratory
distress and heavy coughing which required Resident 2 to rest before tracheostomy care
could be completed.’ It is not subject to dispute that residents with tracheostomies are at

° The totality of the evidence indicates to me that it is not uncommon for one
undergoing tracheostomy suctioning to experience some distress due to the procedure.
However, given LPN Ball’s errors in conducting suctioning, I conclude that the distress

Resident 2 suffered was greater than it would have been had suctioning been done
(continued...)
16

higher risk for infection than those who are not. It is also clear that a resident undergoing
improper suctioning may experience hypoxia which can result in death.

Petitioner argues that a formal respiratory assessment and oxygenation of tracheal
residents is not necessary because nurses are able to tell by observing the patient’s skin
color, breath sounds, and alertness whether a resident is stable enough to be suctioned.
P. Br. at 6-7. The credible evidence does not show that LPN Ball did even a cursory
assessment prior to beginning suctioning. Petitioner also argues that Resident 2 was not
solely dependent on his tracheostomy tube for respiratory function and could breath
without the tracheostomy tube. Tr. at 117, 118. I have no doubt that Resident 2 could
breath through his mouth and/or nose when the tracheostomy tube was plugged as
Surveyor Pearce observed it was prior to suctioning. However, Petitioner has presented
no credible evidence that this makes a difference when the tracheostomy is open and
being suctioned. Petitioner has also failed to explain how this fact warrants a deviation
from its policy and the standard of care to hyper-oxygenate prior to suctioning.
Petitioner’s arguments that it was not necessary for LPN Ball to wash his hands or
maintain sterile technique are equally meritless given the testimony of its own expert
regarding the increased risk of infection for residents with tracheostomies and the need to
maintain sterile technique.

Petitioner argues that tracheostomy patients are taught to provide their own care either
while in a nursing home, or in preparation to return home from a nursing home. Tr. at 48,
115. Petitioner never clearly articulates why this is relevant. In this case Petitioner had a
policy for tracheostomy suctioning and care that is consistent with the standard of care.
LPN Ball failed to follow the policy.

(2) Resident 3.

It is alleged in the SOD that Surveyor Pearce observed tracheostomy suctioning and care
on August 15, 2003, at 8:08 p.m. by LPN Jeanette Bazile. The surveyor alleges that LPN
Bazile violated the facility policy because she: did not perform a respiratory assessment;
failed to instruct the resident to cough and take several deep breaths prior to suctioning;
failed to maintain a sterile hand for handling the suction catheter; was observed to cross-
contaminate items from one hand to another; and did not clean the inner cannula of the
endotracheal tube in the manner required by facility policy. The surveyor noted no
obturator taped to the head of the bed and the LPN was unable to locate one in the

resident’s room. The surveyor reports in the SOD that the nurse told her that she had

°(...continued)
correctly.
17

been at the facility for 14 months and had no training in tracheostomy care. CMS Ex. 2 at
13-15.

Surveyor Pearce’s testimony at hearing was not inconsistent with her observations as
recorded in the SOD. The evidence shows that LPN Bazile did not assess Resident 3, did
not ask Resident 3 to cough or take deep breaths, she did not hyper-oxygenate Resident 3,
and she did not maintain sterile technique. Tr. at 103-04. No obturator was located in
Resident 3’s room. Tr. at 104. Surveyor Pearce testified that when LPN Bazile was
asked about tracheal care experience and background that LPN Bazile replied that, “I
have been here fourteen months and I’ve never had any trach care training.” CMS Ex. 2,
at 15; Tr. at 105. LPN Bazile did not appear at hearing and I have no prior testimony
from her.

Petitioner does not dispute any of the surveyor’s allegations concerning Resident 3.
Rather, Petitioner argues that there was “no evidence that Ms. Bazile was observed
touching anything unsterile in either hand and, if she had, she still did not create a risk of
infection. Ms. Bazile did not touch the suction catheter in the area of the catheter that
was doing the suctioning.” P. Br. at 12. This argument is without merit particularly in
the face of the testimony of Petitioner’s expert that it is important to use sterile technique.

There is no dispute that staff could not locate an obturator for Resident 3 in the resident’s
room. I have already discussed that failure to maintain an obturator in the resident’s room
is a violation of the standard of care. The facility’s nursing procedure manual does
specify that after cleaning the inner cannula, the nurse should “verify that the inner
cannula is clean and rinse for at least 10 seconds with sterile saline solution.” CMS Ex.
6, at 5. The parties do not address this allegation and I have received insufficient
evidence to determine the standard of care in this regard. However, the facility policy
clearly calls for rinsing the inner cannula with saline before reinsertion. LPN Bazile
failed to follow that policy and, thus, failed to deliver the quality of care that Petitioner
was committed by its policy to deliver. Whether or not there is some risk of harm
associated with residual hydrogen peroxide being introduced to the trachea is not
established by the evidence. If supposition was permitted in adjudication, and it is not,
one might suppose that hydrogen peroxide in the trachea would, at least, be unpleasant.

(3) Resident |.
It is alleged in the SOD that Surveyor Pearce observed Resident | in his room at about

8:35 p.m. on August 15, 2003. Resident |’s tracheostomy was intact, he was receiving a
nebulizer treatment, and he was not in respiratory distress. CMS Ex. 2, at 15-16.
18

Surveyor Pearce did not testify in any detail regarding this example of the alleged
regulatory violation. With regard to Resident 1, during the hearing and in the parties’
briefing, the parties focused upon whether an obturator could be located by either LPN
Faith Thomas or the DON. Petitioner has never asserted that there was an obturator in the
resident’s room but, as already discussed, argued it sufficient for there to be an obturator
on the crash cart. I conclude that the fact that there was no obturator in Resident |’s room
violates the standard of care and that Petitioner was not providing the necessary care and
services for this resident in violation of 42 C.F.R. § 483.25(k).

2. Petitioner violated 42 C.F.R. § 483.75.

The regulatory requirement is that a “facility must be administered in a manner that
enables it to use its resources effectively and efficiently to attain or maintain the highest
practicable physical, mental, and psychosocial well-being of each resident.” 42 C.F.R.
§ 483.75.

There is no dispute that on August 15, 2003, when the survey began, the facility had four
residents with tracheostomies. Until August 12, 2003, tracheostomy care was provided
by a respiratory therapy services company, Pulmonary Health Network, under contract
with Petitioner. The respiratory therapy services company terminated its services because
of a contract dispute at approximately 3:00 p.m. on August !2, 2003, leaving Petitioner to
provide necessary tracheostomy services with its own nursing staff. CMS Ex. 11; Tr. at
253-56. Prior to the respiratory service company terminating its contract with Petitioner,
Petitioner’s staff did not regularly provide respiratory care to tracheostomy residents. Tr.
at 227-28, 253-54, 278; CMS Ex. 44, at 10, 25; P. Ex. 7, at 9; P. Ex. 8, at 18.

The surveyors allege that Petitioner “was not administered in a manner that enabled it to
use its resources effectively and efficiently to attain or maintain the highest practicable
physical well being in rendering care to tracheostomy patients.” CMS Ex. 2, at 19. My
interpretation of the surveyor’s allegation is that Petitioner did not effectively and
efficiently use its resources in providing tracheostomy care in a manner to attain or
maintain the highest practicable well being of its residents who required such care.

A narrow window of time is considered under this deficiency. The respiratory services
contractor left the facility at 3:00 p.m. on August 12, 2003, the beginning of the second
shift. The surveyors arrived on August 15, 2003 in the morning and made the observations
related to Tag F 328 during the evening of August 15, 2003 to early morning hours of
August 16, 2003. By mid-day on August 16, 2003, residents requiring tracheostomy care
had been transferred to hospitals or other facilities. Thus, the focus of this deficiency
citation is the three to four day period from August 12, 2003 to August 16, 2003. The
issue is whether the Administrator and management took reasonable steps to ensure that,
19

despite the loss of the respiratory services company, the facility continued to deliver
tracheostomy care to ensure residents with tracheostomies maintained the highest
practicable state of physical well-being.

Petitioner argues that steps were taken by the administration so that its staff could provide
competent tracheostomy care and suctioning: The DON conducted an emergency in-
service training with the nursing staff at 3:30 p.m. on August 12, 2003. Tr. at 256-57;
CMS Ex. 11; CMS Ex. 12. The August 12, 2003 in-service was used to announce that
Petitioner’s staff would now be providing tracheal care to residents since the respiratory
service company was no longer providing services to residents. Tr. at 256; CMS Ex. 44, at
11. No hands-on-training with respiratory equipment or demonstrations on proper
tracheostomy care were provided. Tr. at 268-69; CMS Ex. 44, at 11. No evidence was
presented that any staff member at the in-service was observed by supervisors to determine
if they were competent to perform tracheostomy care and suctioning. The sign-in sheet for
the August 12, 2003 in-service showed that only 16 staff members attended. CMS Ex. 12.

Neither LPN Ball nor LPN Bazile attended the August !2, 2003 in-service. LPN Bazile
had previously attended an in-service on November 23, 2002. P. Ex. 3. LPN Ball did not
attend any in-service or review any policies or procedures prior to performing
tracheostomy care. P. Ex. !-7; P. Ex. 8, at 16, 18.

The Administrator, Reginald L. Eldridge, arranged for Omni Care Pharmacy to provide a
respiratory therapist who came to the facility on August 13, 2003, to ensure all respiratory
patients were stable. Tr. at 258-59; CMS Ex. 11. Also on August 13, 2003, a durable
medical equipment (DME) provider came to the facility to provide training and to
inventory tracheostomy supplies and make sure that the needed supplies were on hand.
Administrator Eldridge thought that the DME provider would in-service staff on both care
and equipment, however he later learned that only equipment was covered. Tr. at 257-58,
268; CMS Ex. I 1; P. Reply at 4. On August 14, 2003, Dr. Blake, a pulmonologist, came
to the facility on regular rounds to see all the tracheostomy residents. Tr. at 259-60, 267.
The

Administrator Eldridge testified that Dr. Blake did not mention any issues with the
residents that required respiratory care. Tr. at 259-60; CMS Ex. 11. Administrator
Eldridge admitted on cross-examination that he did not know if Dr. Blake observed any
staff providing tracheostomy care or suctioning. Tr. at 267.

Petitioner argues that the measures taken by Administrator Eldridge were sufficient to
ensure that residents with tracheostomies received the required quality of care. P. Br. at 5,
14-15; P. Reply at 4-5. Although there is no dispute that Administrator Eldridge took
immediate steps to attempt to ensure continued quality of care, those steps were
20

inadequate. Two residents did not receive quality care and those residents and another
were placed at unnecessary risk for harm as no obturators were located in their rooms.
Administrator Eldridge’s errors or omissions that cause me to find that Petitioner violated
42 C.F.R. § 483.75 are: (1) he failed to ensure that all staff who would be required to
deliver tracheostomy care and suctioning were knowledgeable and skilled in delivering
those services; and (2) he failed to follow-up to ensure that the steps he immediately took
actually led to staff being competent to perform tracheostomy care and suctioning.
Administrator Eldridge admitted that he was aware of the possibility that the respiratory
services company was going to leave. Tr. at 277. He also knew that his nursing staff had
provided little or no tracheostomy care and suctioning on any shift during the time the
respiratory services company was providing those services. Tr. at 253-54. While I do not
find that Administrator Eldridge was deficient for not reacting before the respiratory
services company left the building, he might have avoided the problems in this case by
ensuring that his nurses received some supplemental training and were subjected to
verification of their skills when he learned of the possibility that they were going to be
providing the services if the company left. I do find Administrator Eldridge’s
management response deficient after the company left because he failed to follow-up after
the DME representative visit and the pharmacy representative’s visit to determine whether
or not they provided any training on tracheostomy care and suctioning. He also failed to
follow-up with his DON to determine whether the in-service training covered
tracheostomy care and suctioning. Administrator Eldridge knew he had four residents that
required tracheostomy care and suctioning but he did not follow-up or direct his DON to
follow-up to ensure that his nurses were correctly doing tracheostomy care and suctioning.
He just assumed his nurses were competent and failed to take the extra step to ensure they
were. As already discussed in detail, at least two of the nursing staff failed to follow
facility policy and provide tracheostomy care and suctioning in accordance with the
standard of care.

Accordingly, I conclude that Petitioner violated 42 C.F.R. § 483.75.

3. The determination that the deficiencies posed immediate jeopardy is not
subject to my review in this case.

The surveyors concluded that the violations of 42 C.F.R. §§ 483.25(k) and 483.75 posed
immediate jeopardy for Petitioner’s residents that required tracheostomy care and
suctioning until they were removed from the facility on August 16, 2003. CMS does not
indicate in its notice letter of August 25, 2003, whether or not it concurred with that
finding or that it impacted the determination of the PICMP imposed. Counsel for CMS
argues before me that there was immediate jeopardy and that it shows, for purposes of
determining the appropriate remedy in this case, how serious the deficiencies were.
21

The regulations are clear that the scope and severity determination of immediate jeopardy,
can be appealed but only if the range of CMP that can be imposed could change or if the
facility’s nurse’s aide training program would be affected due to a finding of substandard
quality of care. 42 C.F.R. §§ 498.3(b)(14)(i), (ii) and 498.3(d)(10)(i), (ii). The evidence
does not show that Petitioner had a nurse aide training program. Further, there is but a
single range for PICMPs and the amount of an PICMP is not affected by whether or not
there is immediate jeopardy. 42 C.F.R. §§ 488.408; 488.438. As noted in Rosewood
Living Center, DAB CR1293 (2005), at 17, “a determination of immediate jeopardy is
irrelevant to the issue of what is reasonable in per-instance civil money penalties. A
determination of immediate jeopardy is a necessary prerequisite to imposing a per-diem
civil money penalty in excess of $3,000, but is not a prerequisite to imposing a per-
instance penalty in any amount up to $10,000. See 42 C.F.R. § 488.438(a)(1)(i), (ii),
(a)(2).” Thus, the immediate jeopardy finding is not subject to appeal or my review in this
case. Nevertheless, I will consider whether or not the immediate jeopardy finding is an
indication of the seriousness of the deficiency when deciding the reasonableness of the
remedy.

4. A total PICMP of $10,000, based upon $5000 for each regulatory
violation, is reasonable.

CMS determined to impose a PICMP of $10,000, $5,000 for each of the alleged
deficiencies that posed immediate jeopardy. CMS Ex. 43. The regulation authorizes the
imposition of a PICMP ranging from $1,000 to $10,000. 42 C.F.R. § 498.438(a)(2). I
must assess de novo the reasonableness of the CMP proposed by CMS based on the factors
set forth at 42 C.F.R. § 488.438(f). In determining the amount of the CMP, the following
factors specified at 42 C.F.R. § 488.438(f) must be considered: (1) the facility’s history of
non-compliance, including repeated deficiencies; (2) the facility’s financial condition; (3)
the seriousness of the deficiencies as set forth at 42 C.F.R. § 488.404; and (4) the facility’s
degree of culpability.

Neither party offered any evidence reflecting upon Petitioner’s financial condition.
Further, no evidence was presented to me concerning a history of similar deficiencies.
Thus, the factors impacting my decision on reasonableness are the seriousness of the
deficiencies and the culpability of Petitioner.

There is a potential for serious harm when tracheostomy care and suctioning is not
performed competently in accordance with the standard of care. The evidence is
persuasive that tracheostomy care and suctioning not performed in accordance with the
standard of care could lead to infection, respiratory distress, obstruction of airways, and
death. An extubation creates an emergency situation that requires that an obturator be
readily available that can be used by competent staff for reinsertion. The evidence shows
22

that for three residents an obturator was not present in their room where it would be
readily available for reinsertion of the endotracheal tube if extubation occurred.

Petitioner argues that none of its residents suffered respiratory distress or any other harm.
P. Brat 15. Petitioner misunderstands the meaning of “immediate jeopardy.” Very
serious or even lethal harm could have resulted from the failure to provide quality
tracheostomy care and suctioning and to have an obturator readily available for an
emergency. This is a sufficient basis upon which to conclude that immediate jeopardy was
posed in this case. Accordingly, I conclude that the deficiencies were extremely serious.

I also conclude that Petitioner was culpable in this case. The Administrator acknowledged
that he was aware of the possibility that the respiratory services company would cease
supplying services to Petitioner’s residents. Nevertheless, the Administrator waited until
the event occurred before taking action. When he did take action, he did so quickly, but he
failed to follow-up to ensure that the four residents with tracheostomies received the
quality of care required.

I conclude that a PICMP of $10,000, $5000 for each of two very serious deficiencies, is
reasonable in light of the relevant factors.

HI. Conclusion

For the foregoing reasons, I conclude that Petitioner failed to comply substantially with
federal participation requirements and a PICMP of $ 10,000 is reasonable.

/s/

Keith W. Sickendick
Administrative Law Judge

